Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.

DETAILED ACTION
The present application, filed on May 10, 2022 in which claims 1, 2, 7-9, 11-15 were presented for examination, of which claims 1, 2, and 7-9 were amended, claims 3-6 were cancelled, and claims 11-15 were added, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on May 10, 2022 have been fully considered but they are not persuasive. 
Applicants Argument: Independent claim 1 has been amended such that it incorporates the limitations originally recited in claims 3 and 5 (now cancelled). Independent claim 1 has been further amended to require the locking device to include a spring and to specify the structural and operational relationship between the driving element and the spring. No new matter was added; for example, see claims 3 and 5 and Paragraph Nos. 0039-0041 and 0053 of the present application, as filed.
New independent claim 11 has been added and corresponds to the combination of original claims 1, 4 and 6. Independent claim 11 further recites limitations with respect to the locking device including a spring and specifies the structural and operational relationship between the driving element and the spring. New dependent claims 12-15 correspond to original claims 2, 7, 8 and 10. No new matter was added.
Examiners Response: Although P1 doesn’t disclose deadlocking means, P2 does. Examiner agrees that Parisotto (US Patent 10,485,290) does not disclose amended limitations, however, the combination of Parisotto in view of Grandin et al. “Grandin” (US Patent 10,045,582) does disclose the amended limitations as claimed and explained below.
Allowable Subject Matter
Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the 112(b) rejections noted below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 7-9, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed limitation “driving element out of the second position is prevented by the deadlocking means even if a force later than the elastic resistance of the spring is applied to the driving element” in lines: 34-36 is indefinite because the limitation is written as positively claiming a force. Examiner suggests incorporating functional language, such as “configured to”.
Regarding claim 11, the claimed limitation “driving element out of the second position is prevented by the deadlocking means even if a force later than the elastic resistance of the spring is applied to the driving element” in lines: 32-34 is indefinite because the limitation is written as positively claiming a force. Examiner suggests incorporating functional language, such as “configured to”.
Claims 2, 7-9, and 12-15 are rejected for depending directly or indirectly on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Parisotto (US Patent 10,485,290) in view of Grandin et al. “Grandin” (US Patent 10,045,582).
Regarding claim 1, Parisotto discloses a ski boot (1, Fig. 1 and 2), comprising an outer shell (2, Fig. 1) made of a substantially rigid material (Col. 2, lines: 49-50), a cuff (3) articulated to the outer shell (2, Col. 4, lines: 29-32), and (combination of 15 and 20) for selectively allowing or preventing (Col. 4, lines: 25-39), wherein the locking device (combination of 15 and 20) comprises: 
a first engaging element (20, Fig. 2) integral with or connected to the shell (2), 
a second engaging element (15) integral with or connected to the cuff (3), 
a driving element (17), and 
a spring (31) having an elastic resistance (Col. 6, lines: 24-26), 
wherein the driving element (17) is switchable from a first position (Fig. 4), in which the spring is in a resting condition (examiner notes Fig. 4 shows spring in a “resting condition”), the first (20) and the second engaging elements (15) are in a first configuration in which they are disengaged from each other (examiner notes “first configuration” is shown in Fig. 2), to a second position (Fig. 3), in which the elastic resistance of the spring has been overcome (examiner notes as shown in Fig. 3), the first (20) and the second engaging elements (15) are in a second configuration in which they are engaged with each other (examiner notes “second configuration” is shown in Fig. 1).
Parisotto does not disclose deadlocking means.
However, Grandin teaches yet another ski boot, wherein Grandin teaches a deadlocking means (3’, Fig. 4) which prevents movement of the driving element (5) when the driving element (5) is in the second position (Fig. 4), Page 2 of 14wherein the driving element (5) is connected to the cuff of the ski boot (130), wherein the deadlocking means (3’) comprises a first deadlocking element (3’e) integral with or connected to the driving element (5, Fig. 4) and a second deadlocking element (3’a) integral with or connected to the shell of the ski boot (120, examiner notes element 3’a is connected to element 120 through element 5), 
wherein at least one of the first deadlocking elements (3’e) is movable (Col. 6, lines: 30-32), and 
wherein the deadlocking means (3’) further comprises a control element (3’d) for controlling movement of the at least one of the second deadlocking elements (3’a) between a first position, in which the control element does not cooperate with the other one of the first deadlocking elements (3’e, examiner notes the “first position” is the position where element 3’a is not contacting element 3’e, before actuation, as explained in Col. 6, lines: 28-33) and the movement of the driving element (5) to the second position is allowed (Col. 6, lines: 34-38, examiner notes when in the “first position” element 5 is not locked by element 3’ therefore allowing element 5 to move), and a second position (examiner notes the “second position” after actuating element 3’d, as explained in Col. 6, lines: 28-33), in which the control element (3’d) cooperates with the other one of the first deadlocking elements (3’e) and the movement of the driving element (5) out from the second position is prevented (Col. 6, lines: 28-34 and 39-42),  
whereby the movement of the driving element out of the second position is prevented by the deadlocking means (3’) even if a force larger than the elastic resistance of the spring is applied to the driving element (Col. 6, lines: 39-42, examiner notes the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking device disclosed by Parisotto, by incorporating a deadlocking means as taught by Grandin, in order to prevent the cuff of the ski boot from unintentionally decoupling from the shell of the ski boot when in use, thereby allowing movement of the cuff relative to the shell in the first position and preventing movement of the cuff relative to the shell in the second position.

Regarding claim 2, Parisotto in view of Grandin disclose the locking device (combination of 15 and 20, Fig. 3 of Parisotto) further comprises additional deadlocking means (30) which prevents the movement of the driving element (17) when the driving element is in the first position (Col. 6, lines: 52-58, “prevents the…position” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
  
Regarding claim 8, Parisotto in view of Grandin disclose the first deadlocking element (3’e, Fig. 4 of Grandin) and the driving element (17, Fig. 3 of Parisotto, examiner notes because of the combination made above, deadlock means, 3’ of Grandin, is implemented onto element 17 of Parisotto) are arranged and sized so that the first deadlocking element (3’e) is inaccessible when the driving element is in the second position (examiner notes in Col. 6, lines: 34-42, Fig. 4 it is shown that element 3’e is inaccessible when in its second position, which is the position after actuating element 3’d, as explained in Col. 6, lines: 28-33).

Regarding claim 9, Parisotto in view of Grandin disclose the second deadlocking element (3’a, Fig. 4 of Grandin) is integral with the first engaging element (20, Fig. 2 of Parisotto, examiner notes because of the combination made above, deadlock means, 3’ of Grandin, is implemented onto element 17 of Parisotto. One of ordinary skill in the art would recognize element 3’a would be integral with element 20 through the driving element, 17).


Regarding claim 11, Parisotto discloses a ski boot (1, Fig. 1 and 2), comprising an outer shell (2, Fig. 1) made of a substantially rigid material (Col. 2, lines: 49-50), a cuff (3) articulated to the outer shell (2, Col. 4, lines: 29-32), and a locking device (combination of 15 and 20) for selectively allowing or preventing (Col. 4, lines: 25-39), wherein the locking device (combination of 15 and 20) comprises: 
a first engaging element (20, Fig. 2) integral with or connected to the shell (2), 
a second engaging element (15) integral with or connected to the cuff (3), 
a driving element (17), and 
a spring (31) having an elastic resistance (Col. 6, lines: 24-26);
wherein the driving element (17) is switchable from a first position (Fig. 4), in which the spring is in a resting condition (examiner notes Fig. 4 shows spring in a “resting condition”), the first (20) and the second engaging elements (15) are in a first configuration in which they are disengaged from each other (examiner notes “first configuration” is shown in Fig. 2), to a second position (Fig. 3), in which the elastic resistance of the spring has been overcome (examiner notes as shown in Fig. 3), the first (20) and the second engaging elements (15) are in a second configuration in which they are engaged with each other (examiner notes “second configuration” is shown in Fig. 1).
Parisotto does not disclose first and second deadlocking elements.
However, Grandin teaches yet another ski boot, wherein Grandin teaches a deadlocking means (3’, Fig. 4) which prevents movement of the driving element (5) when the driving element (5) is in the second position (Fig. 4), Page 2 of 14wherein the driving element (5) is connected to the shell of the ski boot (120, connected through element 7), wherein the deadlocking means (3’) comprises a first deadlocking element (3’e) integral with or connected to the driving element (5, Fig. 4) and a second deadlocking element (3’a) integral with or connected to the cuff of the ski boot (130, examiner notes element 3’a is connected to element 130 through elements 3’e and 5), 
wherein at least one of the first deadlocking elements (3’e) is movable (Col. 6, lines: 30-32), and 
wherein the deadlocking means (3’) further comprises a control element (3’d) for controlling movement of the at least one of the second deadlocking elements (3’a) between a first position, in which the control element does not cooperate with the other one of the first deadlocking elements (3’e, examiner notes the “first position” is the position where element 3’a is not contacting element 3’e, before actuation, as explained in Col. 6, lines: 28-33) and the movement of the driving element (5) to the second position is allowed (Col. 6, lines: 34-38, examiner notes when in the “first position” element 5 is not locked by element 3’ therefore allowing element 5 to move), and a second position (examiner notes the “second position” after actuating element 3’d, as explained in Col. 6, lines: 28-33), in which the control element (3’d) cooperates with the other one of the first deadlocking elements (3’e) and the movement of the driving element (5) out from the second position is prevented (Col. 6, lines: 28-34 and 39-42),  
whereby the movement of the driving element out of the second position is prevented by the deadlocking means (3’) even if a force larger than the elastic resistance of the spring is applied to the driving element (Col. 6, lines: 39-42, examiner notes the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking device disclosed by Parisotto, by incorporating a deadlocking means as taught by Grandin, in order to prevent the cuff of the ski boot from unintentionally decoupling from the shell of the ski boot when in use, thereby allowing movement of the cuff relative to the shell in the first position and preventing movement of the cuff relative to the shell in the second position.

Regarding claim 12, Parisotto in view of Grandin disclose the locking device (combination of 15 and 20, Fig. 3 of Parisotto) further comprises additional deadlocking means (30) which prevents the movement of the driving element (17) when the driving element is in the first position (Col. 6, lines: 52-58, “prevents the…position” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  

Regarding claim 14, Parisotto in view of Grandin disclose the first deadlocking element (3’e, Fig. 4 of Grandin) and the driving element (17, Fig. 3 of Parisotto, examiner notes because of the combination made above, deadlock means, 3’ of Grandin, is implemented onto element 17 of Parisotto) are arranged and sized so that the first deadlocking element (3’e) is inaccessible when the driving element is in the second position (examiner notes in Col. 6, lines: 34-42, Fig. 4 it is shown that element 3’e is inaccessible when in its second position, which is the position after actuating element 3’d, as explained in Col. 6, lines: 28-33).
   
Regarding claim 15, Parisotto in view of Grandin disclose the second deadlocking element (3’a of Grandin) is integral with the second engaging element (15 of Parisotto, examiner notes with the combination made above the two elements would be integral since the deadlocking means are added to the locking device of Parisotto).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See
PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9317 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9319 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732